DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on August 9, 2022 to the non-final Office action of May 9, 2022 is acknowledged.  The Office action on the currently pending claims 1-12 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

See next page→
Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (JP 2017161623) (of record, cited in the IDS, including Original Document) in view of Tanaka (JP 2008250284).
Regarding claim 1, Terakawa discloses (Figs.1-5, 8-10, and 12)1:
An apparatus (See Figs.1-2 and 5) comprising: a body (11), an object (61 and/or 90) to be cooled (See Abstract); a unit (76) configured to detach (See Pg.4, Par.9, Lns.5-6) from the body (11) of the apparatus (See Figs.1-2 and 5); a structural frame (71, 72, and 77) constituting a part of the body (11) or the unit (76) (See Fig.2 and Pg.6, Par.3, Lns.4-5: the structural frame unit 71, 72, 77 are a part of the unit 76), and a ventilation duct (82) including a plurality of ducts (82a and 82c) connected to each other (See Fig.4), the ventilation duct (82) being configured to guide air sucked from outside of the body (11) through an intake (93) of the body (11) to an exhaust port (87 and 88 define the exhaust port) to blow the air to the object to be cooled (61 and/or 90) (See Pg.6, Par.2, Lns.5-6: exhaust port 88 blows air to the object to be cooled 90), the structural frame (71, 72, and 77) having a part (77) used as a part of at least one of the plurality of ducts (82a and 82c) (Fig.3: the part 77 of the structural frame is used as a part of the duct 82a and duct 82c).
However, Terakawa does not disclose:
An intake of the ventilation duct facing the intake of the body.
Tanaka however teaches (Figs.3 and 5):
An intake (33a) of the ventilation duct (30) facing the intake (See Figure Below) of the body (54).
See next page→

    PNG
    media_image1.png
    779
    756
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tanaka to modify the device of Terakawa such that an intake of the ventilation duct faces the intake of the body, as claimed, in order to provide a more efficient airflow path from the body to the ventilation duct (i.e., having the intake of the ventilation duct face the intake of the body will provide a straighter flow path, and thus reducing the distance between the intake of the ventilation duct and the intake of the body).
Regarding claim 3, Terakawa further discloses:
Wherein the object to be cooled (61 and/or 90) is provided on the structural frame (71, 72, and 77) (Fig.10: the object 90 is provided on portion 77 of the structural frame 71, 72, 77).
Regarding claim 4, Terakawa further discloses:
Wherein the at least one of the plurality of ducts (82a and 82c) includes the exhaust port (87 and 88 define the exhaust port) being open toward the object to be cooled (61 and/or 90) (Figs.4 and 10: the duct 82c includes the exhaust 88 that is open toward the object to be cooled 90).
Regarding claim 5, Terakawa further discloses:
Wherein the structural frame (71, 72, and 77) includes the exhaust port (87 and 88 define the exhaust port) (Fig.4: the exhaust 87,88 are provided on the duct 82 which is mounted on the base 77, and thus the frame 71,72,77 will include the exhausts 87,87 via the base 77), the exhaust port (87 and 88 define the exhaust port) including a plurality of exhaust ports (See Fig.10) at positions spaced apart from each other in a ventilation direction of the air (Fig.10: the exhaust ports 87, 88 are space apart from each other along the ventilation direction of the air), and wherein an opening area of at least one (88) of the plurality of exhaust ports (87 and 88) is larger than an opening area of another one (87) of the plurality of exhaust ports (87 and 88) (Fig.8: opening area of 88 is larger than that of 87).
Regarding claim 6, Terakawa further discloses:
Wherein the object to be cooled (61 and/or 90) is a powder carrier pipe (See Abstract: object to be cooled 61, 90 transports/conveys a powder and can thus be reasonably be considered to be a power carrier pipe.  Furthermore, the structure of the object to be cooled 61, 90 is substantially the same as the object to be cooled 71,72 shown in figure 3 of Applicant’s figures) including a conveyance member (63) configured to convey powder (See Abstract), and wherein the at least one of the plurality of exhaust ports (88) is open toward a portion of the powder carrier pipe corresponding to an end of the conveyance member or a switching portion (See Figure Below) at which a conveyance direction (See Figure Below) of the powder carrier pipe (61 and/or 90) is switched.

    PNG
    media_image2.png
    650
    897
    media_image2.png
    Greyscale

Regarding claim 7, Terakawa further discloses:
A fan (81) configured to suck air (See Fig.3, See Pg.6, Par.1, Lns.5-6, and Pg.6 Par.4 Lns.1-2) into the ventilation duct (82).
See next page→
Regarding claim 9, Terakawa further discloses:
A heat source (53) configured to raise a temperature inside the apparatus (See Figs.1-2) (See Pg.3, Par.11 Ln.1), wherein the object to be cooled (61 and/or 90) is disposed in a vicinity (See Figs.1 and 10: the objects 61, 90 are within the vicinity of the heat source 53) of the heat source (53).
Regarding claim 10, Terakawa further discloses:
An image forming apparatus (1) comprising: the apparatus according to claim 1 (See Rejection of Claim 1 above); and an image forming device (5).

Allowable Subject Matter

Claims 11-12 are allowed.

Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 8, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 2 or as recited in the combined subject matter of claims 1, 7, and 8 for the reasons provided in the non-final Office action of 05/09/2022.
See next page→
In the amendments filed on August 9, 2022, Applicant amended claims 2 and 4-5 in order to address the claim objections made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Regarding newly added independent claims 11 and 12, the allowability resides in the overall structure and functionality of the device for the same reasons provided in the non-final Office action of 05/09/2022.  As stated in page 3 of Applicant’s Remarks of 08/09/2022, independent claim 11 recites the combined allowable subject matter of claims 1 and 2, and independent claim 12 recites the combined allowable subject matter of claims 1, 7, and 8.  Therefore, independent claims 11 and 12 are believed to be in condition for allowance for the same reasons as provided for dependent claims 2 and 8.

Response to Arguments

Applicant's arguments filed on August 9, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as being drawn to other ventilation duct structures that have an inlet that is designed to face an inlet of a housing/body (US 20140147160, US 20120230720, JP 2010145733).
See next page →
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
See next page→
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the word duct means “a pipe, tube, or channel that conveys a substance” (https://www.merriam-webster.com/dictionary/duct).  Therefore, the broadest reasonable interpretation for the word “duct” includes any channel/passageway/aperture that conveys a substance like coolant or a cooling airflow.